DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements filed October 26, 2021, November 1, 2021, and October 6, 2022 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 11,180,587. Although the claims at issue are not identical, they are not patentably distinct from each other because U.S. Patent No. 11,180,587 claims a similar method.
	Regarding claims 1-4, U.S. Patent No. 11,180,587 claims a method of polymerizing propylene in a loop slurry reactor under bulk polymerization conditions to produce polypropylene, comprising: cooling a plurality of vertical legs of the loop slurry reactor with a coolant flowing at a coolant flow rate; cooling the coolant in a heat exchanger positioned externally of the loop slurry reactor so as to control a temperature difference between a first temperature of the coolant entering the heat exchanger and a second temperature of the coolant exiting the heat exchanger, wherein the heat exchanger has a coolant contact surface; producing polypropylene in the loop slurry reactor at a production rate in a range of from about 75 tons/hr to about 90 tons/hr; wherein a first ratio of the production rate to the coolant flow rate is in a range of from about 1:40 to about 1:65 tons/hr:m3/hr (see claims 1-2); wherein a second ratio of the production rate to the temperature difference is in a range of from about 11:1 to about 20:1 tons/hr:°C (see claim 2); wherein a third ratio of the production rate to a surface area of the coolant contact surface is in a range of from about 0.0352:1 to about 0.637:1 tons/hr:m2 (see claim 2); and wherein a fourth ratio of the production rate to the coolant flow rate to the temperature difference is in a range of from about 1:40:0.087 tons/hr:m3/hr:°C to about 1:65:0.050 tons/hr:m3/hr:°C (see claim 2).
	Regarding claims 5-11, U.S. Patent No. 11,180,587 claims a method of polymerizing propylene in a loop slurry reactor under bulk polymerization conditions to produce polypropylene, comprising: cooling the loop slurry reactor with a heat exchange system comprising a plurality of cooling passes and a heat exchanger, wherein each of the plurality of cooling passes is configured to cool only two vertical legs of the loop slurry reactor (see claims 1 and 3); wherein the two vertical legs are parallel to one another (see claim 3); wherein each of the two vertical legs is connected to a bend of the loop slurry reactor such that a flowpath extends from a first leg of the two vertical legs, through the bend, and into a second leg of the two vertical legs (see claim 3); wherein each of the cooling passes comprises a first cooling jacket of a first leg of the two vertical legs, a second cooling jacket of a second leg of the two vertical legs, a first coolant conduit coupled to an outlet of the heat exchanger to the first cooling jacket, a second coolant conduit connected to the first cooling jacket and to the second cooling jacket, and a third coolant conduit coupled to the second cooling jacket and to an inlet of the heat exchanger (see claim 4); wherein the heat exchanger has a coolant contact surface area in a range of about 1,177 m2 to about 2,556 in2 (see claim 4); wherein the loop slurry reactor has 12 vertical legs (see claim 4); and wherein cooling the loop slurry reactor with a heat exchange system comprises: flowing the coolant through the plurality of cooling passes at a total flow rate of about 3,100 m3/hr to about 5,500 m3/hr (see claim 5).
	Regarding claims 12-15, U.S. Patent No. 11,180,587 claims a method of polymerizing propylene in a loop slurry reactor under bulk polymerization conditions to produce polypropylene, comprising: discharging a polymerization product comprising polypropylene through at least three continuous take-off valves, the at least three continuous take-off valves having an average discharge flow rate of about 20 to about 30 tons polypropylene/hr/valve (see claims 1 and 6); wherein the at least three continuous take-off valves is three continuous take-off valves, and wherein the average discharge flow rate is at least about 25 tons polypropylene/hr/valve (see claim 6); wherein the at least three continuous take-off valves is four continuous take-off valves, and wherein the average discharge flow rate is at least about 22.5 tons polypropylene/hr/valve (see claim 6); and wherein an inner diameter of each of the continuous take-off valves is about 1 in to about 3 in (see claim 7).
	Regarding claim 16-19 and 21-24, U.S. Patent No. 11,180,587 claims a method of polymerizing propylene in a loop slurry reactor under bulk polymerization conditions to produce polypropylene, comprising: discharging a polymerization product comprising polypropylene from the loop slurry reactor; and flowing the polymerization product through a plurality of parallel flashline heaters to a separator (see claims 1 and 8), since each of the plurality of flashline heaters are coupled to the cyclone separator by an inlet manifold (see claim 8); wherein each of the plurality of flashline heaters has an overall pressure drop in a range of about 3.89 kPa/m to about 4.97 kPa/m (see claim 9); wherein the separator is a cyclone separator (see claim 8); wherein the cyclone separator is coupled to each of the plurality of flashline heaters by an inlet manifold (see claim 8); further comprising: separating, in the separator, the polymerization product into a polypropylene product stream and a vapor product stream (see claim 10); wherein the polymerization product further comprises unreacted propylene, wherein the vapor product stream comprises the unreacted propylene, the method further comprising: recycling the unreacted propylene directly to the loop slurry reactor (see claim 10); wherein the polymerization product further comprises unreacted propylene and one or more of ethylene, propane, isobutane, hexane, oxygen, nitrogen, and hydrogen, wherein the vapor product stream comprises the unreacted propylene and the one or more of ethylene propane, isobutane, hexane, nitrogen, and hydrogen, the method further comprising: splitting the vapor product stream into a first portion and a second portion; recycling the first portion directly to the loop slurry reactor; and flowing the second portion to a propylene recovery system (see claim 11); and further comprising: separating, by a lights column of the propylene recovery system, the second portion of the vapor product stream into a lights overhead stream comprising nitrogen and hydrogen and into a lights bottom stream comprising the unreacted propylene and one or more of ethylene, propane, isobutane, and hexane; and separating, by a heavies column of the propylene recovery system, the lights bottom stream into a heavies overhead stream comprising the unreacted propylene and ethylene, when present, and a heavies bottom stream comprising the one or more of propane, isobutane, and hexane; and recycling the heavies overhead stream to the loop slurry reactor (see claim 12).
	Regarding claim 20, U.S. Patent No. 11,180,587 fails to claim a method wherein the plurality of flashline heaters comprises three or four flashline heaters, wherein the inlet manifold is configured to connect the three or four flashline heaters to the cyclone separator.
	It would have been an obvious matter of design choice to have the plurality of flashline heaters comprises three or four flashline heaters, wherein the inlet manifold is configured to connect the three or four flashline heaters to the cyclone separator, since applicant has not disclosed that having the plurality of flashline heaters comprises three or four flashline heaters, wherein the inlet manifold is configured to connect the three or four flashline heaters to the cyclone separator solves any stated problem or is for any particular purpose and it appears that the invention would perform well with the plurality of flashline heaters comprises three or four flashline heaters, wherein the inlet manifold is configured to connect the three or four flashline heaters to the cyclone separator.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATASHA E YOUNG whose telephone number is (571)270-3163. The examiner can normally be reached M-F 6:30 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 571-272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NATASHA E. YOUNG
Examiner
Art Unit 1774



/NATASHA E YOUNG/Primary Examiner, Art Unit 1774